NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0299n.06

                                          Case No. 19-5712

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                      FILED
                                                                                     May 28, 2020
                                                                                 DEBORAH S. HUNT, Clerk
LORRAINE CARRETHERS,                                   )
                                                       )
       Plaintiff-Appellant,
                                                       )       ON APPEAL FROM THE UNITED
                                                       )       STATES DISTRICT COURT FOR
v.
                                                       )       THE WESTERN DISTRICT OF
                                                       )       KENTUCKY
RYAN MCCARTHY, Secretary of the Army,
                                                       )
       Defendant-Appellee.                             )


       BEFORE: GRIFFIN, THAPAR, and READLER, Circuit Judges.

       THAPAR, Circuit Judge. The Army fired Lorraine Carrethers (a civilian employee) after

it concluded that her complaints about alleged workplace harassment were baseless. She then sued

the Army for retaliation. The district court rejected her claim, reasoning that it’s not illegal to fire

an employee for abusive complaints. We affirm.

       Carrethers used to work for the Army as an IT specialist. In the last year and a half of her

employment, Carrethers repeatedly accused her supervisors and other coworkers of various sorts

of harassment. Her allegations were never substantiated, prompting a warning and then a

reprimand about these seemingly unfounded complaints.

       Carrethers then filed yet another set of allegations against her immediate supervisor. This

time, the Army appointed an officer to investigate. After interviewing Carrethers, this officer

thought it “extremely clear” that she was “mak[ing] things up.” But the officer didn’t stop there.

He also interviewed fourteen other employees who Carrethers said could verify her claims. As it
Case No. 19-5712, Carrethers v. McCarthy


turned out, they contradicted her claims. A few of them added that Carrethers’s tendency to claim

harassment had made them uncomfortable working with her.

        Given this evidence, the investigating officer concluded that Carrethers was abusing the

complaint system to distract from her poor work performance. His conclusions were reported up

the chain of command, and the Adjutant General made the decision to fire Carrethers.

        Carrethers then sued the Secretary of the Army under Title VII of the Civil Rights Act,

alleging that her termination was illegal retaliation for her complaints. The district court granted

summary judgment to the Secretary. This appeal followed.1

        As relevant here, Title VII forbids retaliation against an employee for “oppos[ing] any

. . . unlawful employment practice.” 42 U.S.C. § 2000e-3(a). Retaliation claims follow a familiar

burden-shifting framework. See Johnson v. Univ. of Cincinnati, 215 F.3d 561, 578 (6th Cir. 2000).

To survive summary judgment, a plaintiff must at least establish a “prima facie case” by showing

that: (1) she engaged in protected Title VII activity; (2) the defendant knew of this protected

activity; (3) the defendant took adverse employment action against her; and (4) there was a causal

connection between the protected activity and the adverse action. Redlin v. Grosse Pointe Pub.

Sch. Sys., 921 F.3d 599, 613 (6th Cir. 2019). If the employer points to a “legitimate, non-retaliatory

reason” for the adverse action, then the plaintiff must also provide evidence that (5) the proffered

reason is a mere “pretext,” not the real motive. Id. at 613–14 (cleaned up).

        There’s no real factual dispute in this case about motive: no one disputes that the Army

fired Carrethers because it determined that her allegations were bogus. Instead, Carrethers argues

that this reason does not qualify as legitimate and non-retaliatory as a matter of law.




1
 At the time of appeal, the Secretary of the Army was Mark T. Esper. Since then, Ryan McCarthy succeeded Esper
and was automatically substituted as defendant-appellee. See Fed. R. App. P. 43(c)(2).

                                                    -2-
Case No. 19-5712, Carrethers v. McCarthy


       This case, then, comes down to a straightforward question: may an employer legitimately

fire an employee if it honestly believes that the employee falsified misconduct allegations? There’s

ample caselaw saying yes. See, e.g., Fuelling v. New Vision Med. Labs. LLC, 284 F. App’x 247,

256 (6th Cir. 2008); see also Villa v. CavaMezze Grill, LLC, 858 F.3d 896, 903–04 (4th Cir.

2017); Alvarez v. Des Moines Bolt Supply, Inc., 626 F.3d 410, 416–17 (8th Cir. 2010); Richey v.

City of Independence, 540 F.3d 779, 785 (8th Cir. 2008); EEOC v. Total Sys. Servs., Inc., 221 F.3d

1171, 1176 (11th Cir. 2000); Wilson v. UT Health Ctr., 973 F.2d 1263, 1268 (5th Cir. 1992). And

common sense tells us that must be the right answer. After all, groundless complaints defame

innocent coworkers, undermine trust in the workplace, and waste resources. It only gets worse

when (as here) the employee seems to have made a habit of making things up. So of course

employers are allowed to fire such employees.

       What does Carrethers have to say about this? Relying mainly on one out-of-circuit case,

she argues that an employer’s disbelief in a complaint is “not sufficiently independent” from

protected activity to count as a legitimate, non-retaliatory reason. Gilooly v. Mo. Dep’t of Health

& Senior Servs., 421 F.3d 734, 740 (8th Cir. 2005) (cleaned up). The argument goes like this: the

Army fired Carrethers because of her complaints—that’s undisputed. Carrethers’s complaints

were protected activity—at least, a jury could find as much if it believed Carrethers’s testimony

that she made her complaints in good faith. See Wasek v. Arrow Energy Servs., Inc., 682 F.3d 463,

469 (6th Cir. 2012). Thus, a jury could find that the Army fired Carrethers because of protected

activity—which is retaliation, not a legitimate reason.

       The problem with this argument? It entirely ignores the employer’s perspective. And as a

result, it elides the all-important question of motive. See Villa, 858 F.3d at 901; Richey, 540 F.3d

at 784; see also Tillman v. Ohio Bell Tel. Co., 545 F. App’x 340, 351 (6th Cir. 2013) (noting that



                                                -3-
Case No. 19-5712, Carrethers v. McCarthy


a retaliation claim “inherently demands an employer’s culpable mental state”). Even if Carrethers

made her complaints in good faith, the Army fired her because it thought that they were not in

good faith. That proffered reason is legitimate and non-retaliatory. See Villa, 858 F.3d at 901 (“If

an employer . . . never realized that its employee engaged in protected conduct, it stands to reason

that the employer did not act out of a desire to retaliate for [that] conduct[.]”). And since Carrethers

does not argue pretext, there is nothing more to say.

        We affirm.




                                                 -4-